                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


TIMMY ORLANDO COLLIER, #262040

                    Petitioner,
                                                   Case No. 2:21-cv-10569
v.                                                 Honorable Victoria A. Roberts

ACTING WARDEN CHANDLER CHEEKS,

               Respondent.
______________________________________/

       ORDER TRANSFERRING CASE TO THE SIXTH CIRCUIT
      COURT OF APPEALS PURSUANT TO 28 U.S.C. § 2244(b)(3)(A)

      This matter came before the Court on Timmy Orlando Collier’s pro se petition

for the writ of habeas corpus under 28 U.S.C. § 2254. (ECF No. 1.) Petitioner

challenges his 1998 conviction for first-degree murder. Id. at PageID.1. Because

the habeas petition is a second or successive petition, the Court must transfer the

petition to the Court of Appeals for a determination of whether this Court has

jurisdiction to entertain Petitioner’s claims.

                                   I. Background

      In 1998, a jury in Oakland County Circuit Court found Petitioner guilty of

first-degree murder, Mich. Comp. Laws § 750.316.        The trial court sentenced

Petitioner to life imprisonment for the crime, and the Michigan Court of Appeals

affirmed Petitioner’s conviction in an unpublished opinion. See People v. Collier,
No. 215573, 2001 WL 672844 (Mich. Ct. App. Apr. 27, 2001). On May 30, 2002,

the Michigan Supreme Court denied leave to appeal and denied Petitioner’s motion

for a remand to the Michigan Court of Appeals for consideration of new issues that

Petitioner raised in supplemental appellate briefs. See People v. Collier, 645 N.W.2d

665 (Mich. 2002).

      In 2003, Petitioner filed a habeas corpus petition that challenged the same

murder conviction at issue in this case. See Collier v. Renico, No. 2:03-cv-73383

(E.D. Mich. Sept. 5, 2003). This Court denied the 2003 petition on February 28,

2005, after concluding that none of Petitioner’s claims warranted habeas relief. See

id., ECF No. 26.

      Petitioner appealed the Court’s decision and moved for a certificate of

appealability. The Court granted a certificate of appealability on Petitioner’s claim

that the police violated his right not to incriminate himself and his right to the

assistance of counsel during an interrogation. The United States Court of Appeals

for the Sixth Circuit affirmed the Court’s judgment on that issue and denied a

certificate of appealability on Petitioner’s remaining habeas claims. See Collier v.

Renico, No. 05-1379 (6th Cir. Aug. 3, 2006) (unpublished).

      In 2017, Petitioner filed another federal habeas corpus petition challenging

the same conviction. He raised three claims regarding trial and appellate counsel,

the sufficiency of the evidence to convict him, and the prosecutor’s conduct. The


                                         2
judge assigned to that case transferred the petition to the Sixth Circuit Court of

Appeals as a second or successive petition. See Collier v. Stephenson, No. 2:17-cv-

11732 (E.D. Mich. June 5, 2017). On October 27, 2017, the Sixth Circuit Court of

Appeals denied the application because Petitioner did not meet the requirements for

filing a second or successive habeas petition. See In re Collier, No. 17-1645 (6th

Cir. Oct. 27, 2017).

      Petitioner subsequently filed a motion for relief from judgment in the state

trial court. The trial court denied the motion because it was a second or successive

motion and because Petitioner had not satisfied the exceptions for filing a second or

successive motion. See People v. Collier, No. 98-157225-FC (Oakland Cty. Cir. Ct.

Nov. 8, 2019); see also ECF No. 1, PageID.10-11, in this case. The Michigan Court

of Appeals dismissed Petitioner’s subsequent application for leave to appeal. See

People v. Collier. No. 352229 (Mich. Ct. App. Apr. 16, 2020); see also ECF No. 1,

PageID.13, in this case. On September 29, 2020, the Michigan Supreme Court

denied leave to appeal because Michigan Court Rule 6.502(G) prohibited Petitioner

from filing another motion for relief from judgment. See People v. Collier, 945

N.W.2d 588 (Mich. 2020).

      On February 18, 2021, Petitioner filed his current habeas corpus petition. He

claims that: (1) the State lacked jurisdiction to bind him over for trial; and (2) the

Court should hold an evidentiary hearing so that he can challenge the veracity of a


                                          3
complaint and arrest warrant that were not supported by an affidavit. (ECF No. 1,

PageID.5, 7.)

                                    II. Discussion

      As demonstrated above, this is not Petitioner’s first habeas corpus petition

challenging his first-degree murder conviction. The Supreme Court, moreover,

recently explained that, although “[a] state prisoner is entitled to one fair opportunity

to seek federal habeas relief from his conviction,” he or she “may not usually make

a ‘second or successive habeas corpus application.’ ” Banister v. Davis, 140 S. Ct.

1698, 1702 (2020) (quoting 28 U.S.C. § 2244(b)). A habeas petitioner who wants

to file a second or successive habeas petition must first ask the appropriate court of

appeals for an order authorizing the district court to consider the application. 28

U.S.C. § 2244(b)(e)(A); In re Tibbetts, 869 F.3d 403, 405 (6th Cir. 2017).

      “The phrase ‘second or successive application,’ . . . is a ‘term of act,’ which

‘is not self-defining.’ ” Banister, 140 S. Ct. at 1705 (quoting Slack v. McDaniel, 529

U.S. 473, 486 (2000), and Panetti v. Quarterman, 551 U.S. 930, 943 (2007)); see

also In re Caldwell, 917 F.3d 891, 893 (6th Cir. 2019) (noting that § 2244(b) “limits

‘second or successive’ applications,” but “does not define ‘second or successive’ ”).

Nevertheless, it is clear from § 2254 and the relief it provides that the phrase “must

be interpreted with respect to the judgment challenged.” Magwood v. Patterson, 561

U.S. 320, 332-33 (2010).


                                           4
       The Sixth Circuit’s decisions establish that a petition normally is “second or

successive” if “[i]t amounts to a second or successive attempt to invalidate the

judgment authorizing the petitioner’s confinement.” In re Caldwell, 917 F.3d at 893

(citing Magwood, 561 U.S. at 332-33). A petition is not second or successive when

“ripeness prevented, or would have prevented, a court from adjudicating the claim

in an earlier petition” or when “a federal court dismissed an earlier petition because

it contained exhausted and unexhausted claims and in doing so never passed on the

merits.” In re Coley, 871 F.3d 455, 457 (6th Cir. 2017).

       This Court dismissed Petitioner’s first habeas petition on the merits, and his

current petition is another attempt to invalidate the same state-court judgment.

Petitioner’s current claims, moreover, were ripe when Petitioner filed his initial

petition. Thus, the current petition is a second or successive petition.

       Federal district courts lack jurisdiction to consider a second or successive

habeas petition without prior authorization from the appropriate Court of Appeals.

Franklin v. Jenkins, 839 F.3d 465, 475 (6th Cir. 2016) (citing 28 U.S.C. § 2244(b)(3)

and Burton v. Stewart, 549 U.S. 147, 149 (2007)). Furthermore, the Sixth Circuit

held in In re Sims, 111 F.3d 45 (6th Cir. 1997), that “when a second or successive

petition for habeas corpus relief . . . is filed in the district court without § 2244(b)(3)

authorization from [the Sixth Circuit], the district court shall transfer the document

to [the Sixth Circuit] pursuant to 28 U.S.C. § 1631.” Id. at 47.


                                            5
      Petitioner did not obtain permission from the Sixth Circuit Court of Appeals

to file a second or successive petition. Accordingly, the Court orders the Clerk of

the Court to transfer this case to the United States Court of Appeals for the Sixth

Circuit pursuant to 28 U.S.C. § 2244(b)(3)(A) and In re Sims.

      IT IS SO ORDERED.

                                      s/ Victoria A. Roberts
                                      VICTORIA A. ROBERTS
                                      UNITED STATES DISTRICT JUDGE
Dated: 5/3/2021




                                        6
